El Juez A sor,tapo Sr. Wole,
emitió la opinión del tribunal.
Esta es la segunda moción presentada en el presente caso para que se desestime la apelación. El único fundamento que se alega aliora es que el apelante ha dejado de remitir a este tribunal la “decisión” según lo requiere el.artículo 233 del Código de Enjuiciamiento Civil. El artículo 233 del Có-digo de Enjuiciamiento Civil en inglés se refiere a una copia de los “findings of the court” y esta frase ha sido traducida al castellano por la palabra “decisión.” El hecho de haber dejado de‘incluir los resultandos (findings of facts) no cons-tituye una cuestión de jurisdicción sino meramente una co-rrección de autos, y si el apelado deseaba que se transmi-tieran a este tribunal los resultandos, de haberlos efectiva-mente formulado la corte inferior y por ella transmitidos a este tribunal, él pudo llamar la atención hacia tal corrección de autos. Si era deber de la corte formular tales resultandos y dejó de hacerlos, tal omisión no era fundamento para deses-*1112timar la apelación; mas 'había otros remedios al alcance del apelante.
Debe declararse sin lugar la moción solicitando la deses-timación de la apelación. ,. , ,

Desestimada La motcion.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf, del Toro y Aldrey.